                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

JENNIFER L. TREADAWAY                                                   PLAINTIFF

V.                       NO. 4:18CV00297 SWW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                DEFENDANT

                                      ORDER

      The Court has reviewed the Recommended Disposition submitted by United

States Magistrate Judge J. Thomas Ray. No objections have been filed. After

careful consideration, the Court concludes that the Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court=s findings

in all respects. Judgment will be entered accordingly.

      IT IS THEREFORE ORDERED THAT the Commissioner=s decision is

AFFIRMED, and Plaintiff Jennifer L. Treadaway’s Complaint (Doc. 2) is

DISMISSED with prejudice.

      DATED this 24th day of April, 2019.



                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
